1

2

3                                    UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                     ***

6
      MY LEFT FOOT CHILDRED’S THERAPY,
7     LLC, JON GOTTLIEB, AND ANN MARIE
      GOTTLIEB,
8                                                        2:15-cv-01746-MMD-VCF
                           Plaintiffs,                   ORDER
9
      vs.
10
      CERTAIN UNDERWRITERS AT LLOYD’S
11
      LONDON SUBSCRIBING TO POLICY NO.
      HAH15-0632, et al.,
12
                           Defendants.
13

14
            Before the court is Plaintiffs’ Request for Immediate Sanctions Against Defendant for Violation
15
     of Court Order (ECF No. 108).
16
            Accordingly,
17
            IT IS HEREBY ORDERED that a hearing on Plaintiffs’ Request for Immediate Sanctions Against
18
     Defendant for Violation of Court Order (ECF No. 108) is scheduled for 2:00 PM, December 6, 2018, in
19
     Courtroom 3D.
20
            DATED this 16th day of November, 2018.
21                                                             _________________________
                                                               CAM FERENBACH
22                                                             UNITED STATES MAGISTRATE JUDGE

23

24

25
